Name: 81/1055/EEC: Council Decision of 21 December 1981 on the conclusion of an Agreement in the form of an exchange of letters providing for provisional application of the Agreement between the Government of the Republic of Senegal and the European Economic Community amending the Agreement on fishing off the coast of Senegal, and of the Protocol thereto
 Type: Decision
 Subject Matter: fisheries;  European construction;  Africa;  international affairs
 Date Published: 1981-12-31

 Avis juridique important|31981D105581/1055/EEC: Council Decision of 21 December 1981 on the conclusion of an Agreement in the form of an exchange of letters providing for provisional application of the Agreement between the Government of the Republic of Senegal and the European Economic Community amending the Agreement on fishing off the coast of Senegal, and of the Protocol thereto Official Journal L 379 , 31/12/1981 P. 0064 - 0064COUNCIL DECISION of 21 December 1981 on the conclusion of an Agreement in the form of an exchange of letters providing for provisional application of the Agreement between the Government of the Republic of Senegal and the European Economic Community amending the Agreement on fishing off the coast of Senegal, and of the Protocol thereto (81/1055/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal (1), and in particular the second subparagraph of Article 17 thereof, Having regard to the proposal from the Commission, Whereas, pursuant to the second subparagraph of Article 17 of the Agreement on fishing off the coast of Senegal, the Community and Senegal negotiated to determine the amendments or additions to be made to the Annexes or the Protocol referred to in Article 9 thereof; Whereas, as a result of these negotiations, an Agreement amending the abovementioned Agreement on fishing and a Protocol were initialled on 12 November 1981; Whereas under that Agreement Community fishermen retain the fishing possibilities open to them in the waters under the sovereignty or jurisdiction of Senegal; Whereas, in order to avoid any interruption in the fishing activities of Community vessels, the Agreement amending the Agreement and the Protocol in question should be approved as soon as possible; Whereas, consequently, the two Parties initialled an exchange of letters providing for the provisional application of the initalled Agreement and Protocol, from the date of expiry of the arrangement laid down by the Agreement in the form of an exchange of letters approved by Decision 81/860/EEC (2) ; whereas that Agreement and the Protocol thereto should be approved provisionally pending a final decision pursuant to Article 43 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters providing for provisional application of the Agreement between the Government of the Republic of Senegal and the European Economic Community amending the Agreement on fishing off the coast of Senegal, and of the Protocol thereto, is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community. Done at Brussels, 21 December 1981. For the Council The President N. RIDLEY (1) OJ No L 226, 29.8.1980, p. 17. (2) OJ No L 319, 7.11.1981, p. 22.